Citation Nr: 0628817	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-09 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a right tibial stress fracture.

2.  Entitlement to a compensable disability rating for 
residuals of a left tibial stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran apparently had active military service from 
October 1993 to March 1994, although there is no 
documentation of record that this period of service has been 
verified.  He also had a period of verified active military 
service from January 1996 to January 1999.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Nashville, Tennessee (hereinafter RO).  
This rating decision, in part granted service connection for 
the residuals of stress fractures to the right and left 
tibias and assigned noncompensable (0%) disability ratings.  
The veteran expressed disagreement with the initial ratings 
assigned for these disabilities by this decision. As such, 
the principles enumerated in Fenderson v. West, 12 Vet. App. 
119 (1999) with respect to "staged ratings" are for 
application with respect to the claims on appeal.

The case was previously before the Board in December 2005, 
when it was remanded for an examination of the veteran.  
Additional remand is required.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The case was remanded in December 2005 for a VA examination 
to determine the level of disability resulting from the 
veteran's service-connected residuals of stress fractures to 
the right and left tibias.  The case has been returned to the 
Board because the veteran failed to report for the scheduled 
examination.  However, there are irregularities with the 
notice and scheduling which the Board believes require an 
additional attempt to examine the veteran.  

The last correspondence received from the veteran was in 
August 2004 and indicated that he lived in Centerville, 
Tennessee.  A January 2006 record from the VA medical center 
(VAMC) indicates a different address in Bon Aqua, Tennessee.  
All scheduling correspondence from VA to the veteran related 
to the December 2005 remand actions and scheduling of the 
ordered examination was made to the Bon Aqua address.  
However, the Board is confused by the appearance of this 
second address as the payment information of record still 
shows the Centerville address as being current.  

Of record is a letter to the veteran informing him that he 
was scheduled for a Compensation and Pension examination on 
March 22, 2006.  However, the VAMC documentation allegedly 
showing that the veteran failed to report for the 
examination, and that all future examinations had been 
canceled was printed on February, 16 2006.  This is a month 
prior to the date that the veteran was scheduled for his 
examination. 

Another attempt to accord the veteran a VA examination to 
assess the severity of the disability associated with the 
right and left tibial fractures must be made.  Accordingly, 
the case is REMANDED for the following action:

1.  Verify the veteran's current address.  
This can be done by any means deemed 
appropriate including use of the 
veteran's disability payment information, 
contacting the veteran's representative, 
or use of current VA treatment records 
and contact information.  The attempt to 
verify the veteran's address should be 
documented in the claims file.

2.  Arrange for the veteran to be 
scheduled for an examination to ascertain 
the current level of disability associated 
with the stress fractures to the right and 
left tibias.  The report of examination 
should include a detailed account of all 
manifestations of the disorders found to 
be present.  Any necessary tests should be 
conducted.  The claims folder must be made 
available to the examiner in conjunction 
with the examination. 

3.  Following the completion of the 
development requested above, the claims 
for increased ratings for left and right 
tibial fractures should be readjudicated.  
If this adjudication does not result in a 
complete grant of all benefits sought by 
the veteran in connection with these 
claims, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


